Citation Nr: 0214030	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-18 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne secondary 
to herbicide exposure, and if the claim is reopened, whether 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision that determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for chloracne due to herbicide 
exposure during service in Vietnam.

The current Board decision addresses the issue of whether the 
claim for service connection for chloracne has been reopened 
by new and material evidence, and the Board finds favorably 
on that issue.  A Board decision on the merits of the claim 
for service connection for chloracne will be prepared at a 
later date, after the Board develops additional evidence on 
that issue, in accordance with 38 C.F.R. § 19.9 (2002).


FINDINGS OF FACT

In an unappealed January 1997 decision, the RO denied a claim 
for service connection for chloracne secondary to herbicide 
exposure during Vietnam service.  Evidence received since 
that time includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted sufficient to 
reopen a claim for service connection for chloracne secondary 
to herbicide exposure.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from November 1969 to 
December 1971, including service in Vietnam.  Service 
connection is currently in effect for post-traumatic stress 
disorder (PTSD) which is rated 100 percent, and for diabetes 
mellitus which is rated 20 percent; the RO has found the 
total compensation rating to be permanent in nature.

In January 1997, the RO denied service connection for 
chloracne due to herbicide exposure on the grounds that there 
was no current evidence of chloracne.  The evidence that was 
of record at that time included service and post-service 
medical records.  The veteran did not appeal the RO's 
decision.

Evidence has been received since the January 1997 RO decision 
pertaining to various VA treatment.  The evidence includes 
treatment of skin conditions, such as a July 1999 skin 
infection involving the groin and rectal area.  

An October 1999 letter signed by a VA nurse (a specialist in 
adult mental health) and a VA staff psychiatrist refers to 
current treatment for PTSD, as well as other ailments 
including chloracne.  According to the letter, the veteran 
had been given Biaxin for an acute episode of chloracne.  It 
was further noted that he had to take antibiotics "all the 
time to control the chloracne that was caused by Agent Orange 
in Vietnam."  

Other records note the veteran was seen in October 1999 for 
hidradenitis that redeveloped after sweating; he was told not 
to use anti-perspirant, and a medication was changed.  In 
January 2000, he had an acne-like pustule of the left ear 
that was resolving with self-treatment on doxycycline.  He 
was treated in April 2000 for an infected earlobe cyst, but 
not chloracne.  

The veteran filed an application to reopen the claim for 
service connection for chloracne in April 2000.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the veteran has been notified 
of the evidence needed to reopen his claim for service 
connection for chloracne.  As to the preliminary issue of 
whether that claim has been reopened with new and material 
evidence, there has been satisfactory compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

A claim for service connection for chloracne was previously 
denied in a January 1997 RO decision.  The veteran did not 
appeal that decision, which thus became final.  38 U.S.C.A. § 
7105.  Although the January 1997 RO decision is considered 
final, the claim may be reopened if new and material evidence 
has been submitted since then.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which the veteran filed in April 2000.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).]

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases including chloracne (or other 
acneform disease consistent with chloracne) if it becomes 
manifest to a compensable degree within one year after last 
exposure in service. 38 U.S.C.A. § 1116 (as amended by Pub. 
L. 107-103, 115 Stat. 976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

At the time of the RO's January 1997 decision, medical 
evidence on file did not show the herbicide-related disease 
of chloracne.  After the January 1997 decision, the evidence 
received includes, in part, an October 1999 letter from a VA 
nurse (a clinical specialist in adult mental health) and a VA 
staff psychiatrist which relates the veteran was under 
treatment for chloracne and that such was due to Agent Orange 
exposure in Vietnam.  For the purpose of determining whether 
the claim for service connection has been reopened, this 
letter will be accepted as credible.  It contains information 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board finds that new and material evidence has been 
submitted, and thus the claim for service connection for 
chloracne is reopened.  This does not mean that service 
connection for chloracne is granted; rather, as noted in the 
introduction of the present decision, after the Board 
develops additional evidence, it will make a later decision 
on the merits of service connection.






ORDER

The claim for service connection for chloracne has been 
reopened by new and material evidence; and to this extent 
only, the appeal is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



